[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] MEMORANDUM OF DECISION RE: MOTION FOR IN CAMERA REVIEW AND RELEASE OF PERSONNEL FILES
In response to the defendant Vincent Ferraiuolo's motion for in camera review of personnel records of Detective Sweetman and Detective Brunetti, which motion was granted in part; the court has reviewed the personnel files of both detectives of the West Haven Police Department and finds no evidence, data or material in their respective files which would permit the court to release those personnel files to the defendant. Both officers have an exemplary record.
The Court Grogins, J. CT Page 4662